 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
[gmlogo2.jpg]
1 of 4
 
Exhibit 10.228
 
November 20, 2009


Mr. Jeff Cerefice
DTG Operations, Inc.(“DTG”)
5330 E. 31st Street
Tulsa, OK  74135
 
Dear Mr. Cerefice
 
This letter will confirm the agreement (“Agreement”) reached between DTG
Operations, Inc. (“DTG”) and General Motors LLC (“GM”) regarding DTG’s purchase
or lease of 2010 model GM vehicles.  The details of this Agreement are as
follows:


1.
DTG will purchase or lease from GM dealers of their choice a minimum quantity of
2010 model GM vehicles under the terms and conditions of GM’s 2010 Model Year
National Fleet Risk Purchase Program (refer Attachment 5).  The agreed mix of
units is detailed in Attachment 6.

 
2.
In exchange for this Agreement to purchase the number of units and in a mix
satisfactory to GM, as described in Attachment 6, GM and DTG agree to the
following:



 
a.
GM will provide a per unit base incentive to DTG which is detailed in Attachment
6 and outlined  under the terms and conditions of GM’s 2010 Model Year National
Fleet Risk Purchase Program.  These incentives are in lieu of other retail and
fleet incentives. Payment of these amounts will be made upon submission of such
vehicles in accordance with Paragraph 5.



 
b.
Vehicles purchased under the 2010 Model Year National Fleet Risk Purchase
Program by DTG must be ordered with VX7 and C1W under GM FAN 804887.  This will
not be eligible for retail sale incentives.



 
c.
All other terms and conditions of GM’s published 2010 Model Year National Fleet
Risk Purchase Program remain unchanged.



3.
GM agrees to offer DTG a 2010 Model Year volume bonus payment of $*** per unit
for all 2010 Model Year units listed in Attachment 6.  A minimum of *** 2010
Model Year units must be entered into VOMS no later than April 17, 2010.  This
bonus is payable in *** per the terms set forth in Paragraph 5 with the
exception of a monthly RIMS transmission.
 
The model year bonus payment does not apply to the *** units purchased by DTG
under the 2010 Model Year *** Spot Buy outlined in Paragraph 4.  Any volume
purchased under the Spot Buy Program will not count towards minimum volume
requirement for obtaining the model year bonus.

 
 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
[gmlogo2.jpg]
2 of 4
 
4.
 GM will offer DTG *** 2010 Model Year *** under the Spot Buy Program. The Spot
Buy Program will follow the terms and conditions of the 2010 Model Year National
Fleet Risk Purchase Program (refer Attachment 5).   GM will pay DTG a Spot Buy
Bonus per unit in addition to the base incentives as outlined in Attachment
6.  DTG will receive payment for base incentives in accordance with paragraph
5.  ***

 
5.
GM will pay to DTG the per unit incentive described in Attachment 6 on the
fourth Thursday of the month following delivery of the unit provided GM is in
receipt of an electronic media transmission to GM’s Remarketing Information
System (RIMS) for that unit by the second Friday of the month.  An electronic
media transmission received after the second Friday of the month will be paid by
the fourth Thursday of the following month.  If the fourth Thursday is a banking
holiday, funds will be received the next banking day.



This electronic media transmission must include VIN numbers on the portion of
the minimum quantity agreed to in Attachment 6, delivered in the preceding
month, and not covered in previous payments.  Application for this incentive
must be made no later than December 31, 2010.  A complete schedule of due dates
and payment dates is detailed in Attachment 10.


It is understood that payments of the per unit amount due to DTG are based upon
achieving the agreed to purchase volume requirements referenced in paragraph
1.  The agreed to volume and mix requirements in paragraph 1 are subject to
adjustments with GM prior approval.  Should GM agree to an adjustment, changes
will be reflected on a quarterly basis and a revised Attachment 6 will be
updated and signed by both parties.


Actual approved volumes and contractual stated volumes can vary based on the
timing of contractual updates.  Any payments received prior to attaining the
indicated volume will be returnable to GM at the close of the model year should
the volume not be attained by DTG.  Any pro rata monthly payment processed in
error on volume not approved by GM can be charged back through open account the
following month at GM discretion.


6.
All volume and mix requirements are subject to reasonable minor adjustments
based upon mutual agreement between the parties when the exact circumstances
faced by both parties are known at the time of vehicle delivery.  It is
understood that these adjustments may require DTG to purchase a comparably
priced mix of product.



In the event that either party cannot fulfill any terms of this Agreement due to
events, beyond its control, such as acts of God, labor disputes, and severe
economic downturns the parties will enter negotiations with the intent of
allowing both to continue business without substantial penalty.


DTG may make product substitutions upon mutual agreement of the parties provided
that in the sole opinion of GM the product substitution will neither
adverselyaffect production schedules or GM’s profits.  Any such product
substitution shall not reduce the volume of units purchased by DTG or change the
amount of the payment.
 
 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
[gmlogo2.jpg]
3 of 4
 
In the event the DTG chooses to cancel any order placed through its respective
dealers, at event code 3000, GM has the right to assess a penalty of $*** per
vehicle to be paid to GM upon demand.  If vehicle is cancelled because GM cannot
build and ship this vehicle within 30 days of original production request, it
can be cancelled without penalty.


7.
DTG agrees to retain any documents or records relevant to vehicles purchased
under this Agreement or any GM program and/or claims submitted for payment under
this Agreement or any other GM program for two years after the close of the
program.  DTG agrees to permit any designated representative of GM to examine,
audit and take copies of any accounts and records DTG is to maintain under this
Agreement.  DTG agrees to make such accounts and records readily available at
its facilities during regular business hours.  GM agrees to furnish DTG with a
list of any reproduced records.

 
8.
Selected General Motors vehicles are equipped with OnStar.  For details
regarding notification of OnStar equipment and services, please refer Attachment
8.

 
This agreement is confidential and proprietary to GM and is intended for the
sole use by GM and DTG.  Failure to maintain confidentiality of the terms of
this agreement may result in loss of Fleet Authorization privileges with regard
to future purchases.


This letter represents the sole agreement, regarding the subjects herein,
between DTG and GM and can be modified only in a writing executed by an
authorized representative of each of the parties.


This agreement shall in all respects be interpreted, enforced and governed under
the laws of the state of Michigan, without regard to the conflicts of law and
principles thereof.


On behalf of General Motors LLC, I would like to express my appreciation for
your business and hope this Agreement will continue to strengthen our business
relationship.


Please return a copy of this letter acknowledging your agreement to the above.


Very truly yours,

 


Jim Campbell
General Manager
Fleet & Commercial Operations






_______________________________                         Date:  12-15-09
Acknowledged and Agreed
 
 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
[gmlogo2.jpg]
4 of 4
 
By _________________________
Jeffrey A. Cerefice, Vice President
DTG Operations, Inc. (“DTG”)










Attachments Key




Attachment 1                                           N/A


Attachment 2                                           N/A


Attachment 3                                           N/A


Attachment 4                                           N/A


Attachment 5                                           2009 MY Risk VX7 –
National Fleet Risk Purchase Program Guidelines


Attachment 6                                           VX7 Program Volume and
Incentives


Attachment 7                                           N/A


Attachment 8                                           OnStar


Attachment 9                                           N/A


Attachment 10                                        Calendar of Matrix
Submission and Payment Dates




 
1 of 5
Attachment 5
 
[gmlogo.jpg]
 
GENERAL MOTORS LLC
2010MY RISK VX7 - NATIONAL FLEET RISK PURCHASE PROGRAM GUIDELINES


 1.
PROGRAM NAME AND NUMBER:



 
2010 Model Year National Fleet Risk Purchase Program for Daily Rental Operators

 
Program Code:  VX7

 
Program No. 05-10VX7-3



 2.
PROGRAM DESCRIPTION:



 
This program makes available to General Motor’s dealers and qualified long-term
daily rental fleet customers, allowances on select 2010 model year General
Motors vehicles sold and delivered to qualified long-term daily rental
customers/users.



 
A qualified long-term daily rental fleet customer/user is defined as any company
that purchases and registers or leases five (5) or more new cars and/or trucks
for use in its operations during the current or preceding model or calendar year
or preceding twelve (12) month period or that owns or leases fifteen (15) or
more cars and/or trucks for use in its operations.



 
A qualified long-term daily rental fleet customer/user must have a General
Motors Fleet Account Number (GM FAN) to be eligible for any General Motors fleet
incentive.



 
The qualified long-term daily rental fleet user must be the customer who
purchases the vehicle directly from the General Motors dealer and who meets the
7 month in-service requirement.



     
This program contains the following attachments:




 
Attachment 5A:
Required Minimum Equipment Levels



 3.
PROGRAM START DATE/PROGRAM END DATE/IN SERVICE PERIOD:



Program Start Date:
Opening of 2010 model year ordering system

Program End Date:
When Dealers are notified that 2010 model year fleet orders are no longer being
accepted by General Motors



In-service Period:
Minimum seven (7) months.  If, however, a vehicle has been damaged beyond
repair, i.e., fire, frame, or water damage, etc., and documentation is available
to support the condition, this provision will be waived.







4.
ELIGIBLE MODELS/ALLOWANCES /REQUIRED OPTIONS/ORDER CRITERIA/OTHER
REQUIREMENTS/CHARGEBACK CRITERIA:



 
Eligible Models/Allowances:



 
Units ordered with option VX7 received order date price protection (PRP) and an
invoice credit of $ per unit listed below.

 
2 of 5
Attachment 5
$ Per unit – All GM Models - $0.00



 
Any GM model not specifically noted above is not eligible for this incentive
(VX7).



 
Required Options/Order Criteria:



 
Vehicle purchased under the 2010 Model Year National Fleet Risk Purchase Program
must be ordered with VX7 and appropriate customer identifier as stated in the
contractual agreement and will not be eligible for retail sale incentives.



 
Option - VX7

 
Order Type – FDR (Fleet Daily Rental)



 
Vehicles ordered under the VX7 program are not eligible for the retail
alternative program.  VX7 program incentive amounts are available exclusively to
the ultimate daily rental fleet customer.



Eligible vehicles under the VX7 program are required to comply with minimum
factory installed equipment levels specified (see “2010 MY VX7 Minimum Equipment
File” – Attachment 5A).


 
Other Requirements/Chargeback Criteria:



 
All moneys paid that do not meet the program requirements will be charged
back.  General Motors reserves the right to audit dealer records and disqualify
any sales allowance in the event such sales do not meet the program
guidelines.  All moneys improperly paid will be charged back.



5.
METHOD OF APPLICATION/FINAL DATE FOR SUBMISSION OF APPLICATION & RESOLUTION OF
REJECTS:



Method of Application:
Order Option VX7

Final Date for Submission of Application/Resolution of Rejects:
December 31, 2010



 6.
INCENTIVE CODE/METHOD OF PAYMENT:



Incentive Code:
VX7

Method of Payment:
Invoice Credit



 7.
DELIVERY REPORTING/COMPATIBLE INCENTIVE & ALLOWANCE PROGRAMS FOR FLEET CUSTOMERS
(GM FAN HOLDERS):



Delivery Reporting:


 
Vehicles delivered to fleet customers must be reported with one of the following
delivery types under this program.  All deliveries to customers with a valid GM
fleet account number must be reported as fleet deliveries, regardless of order
type.



 
Del Type Description – Fleet Sales

 
Type – 020 Daily Rental



Compatible Incentive & Allowance Programs:

 
3 of 5
Attachment 5
 
Vehicles delivered to fleet customers with the above delivery type may be
eligible for the following other incentive programs.  Because not all the
programs listed below may be combined with each other, consult the guidelines of
each program in question.  Programs not listed below would not be compatible
unless the specific guidelines indicate otherwise.





 FLEET CUSTOMERS (GM FAN HOLDERS)
YES/NO
 
GENERAL
   
GM MOBILITY
(MOB/MOC/R8L)
N
SALESPERSON / SALES MGR. INCENTIVES
 
N
CASH DIRECT MAILS/PRIVATE OFFERS/GENERAL
   
COUPONS/CERTIFICATES/NON-CASH VENDOR PROGRAMS
 
N
GM BUSINESS CARD
  (UDB)
N
CONSUMER CASH
 
N
DEALER CASH
 
N
BONUS CASH
 
N
OPTION PACKAGE DISCOUNTS
 
N
     
PRICING
   
PRICE PROTECTION/BONA FIDE SOLD ORDER
     (PPT W/VX7)
N
PRICE PROTECTION/NET INVOICE
                  (PRP)
Y
     
ORDER/DELIVERY
   
FLEET ORDERING & ASSISTANCE
(VQ1/VQ2/VQ3)
Y
INTRANSIT INTEREST CREDIT
  (C4C)
Y
     
RENTAL
   
REPURCHASE
  (VN9)
N
FLAT-RATE REPURCHASE
(YT1 THROUGH YT9)
N
RISK
(VX7)
X
GM DEALER RENT-A-CAR
(FKR/FKL)
N
     
GOVERNMENT
   
PSA/PURA/BID ASSISTANCE/CE
(R6D/PBP/PBS)
N
     
FLEET/COMMERCIAL
   
NATIONAL FLEET PURCHASE PROGRAM
(FVX/FPP)
N
RETAIL ALTERNATIVE
(CNC/CNE/CSE/CSR/CWE)
N
SMALL FLEET APR ALTERNATIVE
(XMC)
N
GM'S BUSINESS CUSTOMERS CHOICE
 
N
TRUCK STOCKING
(TSI)
N
MOTOR HOME INCENTIVE
(R7Y)
N
SCHOOL BUS/SHUTTLE BUS/AMBULANCE INCENTIVE
(R6H)
N
RECREATIONAL VEHICLE INCENTIVE
(R6J)
N
DEMO - LIGHT DUTY DEALER
(DEM/DEE)
N
DEMO - LIGHT DUTY SVM
(DES)
N
SIERRA FLEET PEG
(R7F/FLS)
N
FLEET PREFERRED EQUIPMENT GROUPS
 
N
COMPETITIVE ASSISTANCE PROGRAMS
(CAP)
N
     



 8.
DELIVERY REPORTING/COMPATIBLE INCENTIVE & ALLOWANCE PROGRAMS FOR NON-FLEET
CUSTOMERS (NON-GM FAN HOLDERS):



Not Applicable – Customer must be a GM FAN holder and use a fleet order type.

 
4 of 5
Attachment 5
 9.           OTHER PROGRAM GUIDELINES:


 
A.
Delivery data is not required to receive the invoice credit but deliveries
should be reported as soon as the delivery is made.



 
B.
Deliveries through secondary dealer codes are eligible.



 
C.
Customer rebate amount must be spelled out on Buyer’s order, and customer
incentive acknowledgement and/or assignment form is not required.



 
D.
General Motors upfitted vehicles (except RV’s) are eligible provided the vehicle
was purchased directly from GM or from another dealer in the United States and
proved title to the vehicle was retained by the franchised dealer through the
point of sale and delivery to the ultimate fleet customer.  Recreational
vehicles are excluded.



 
E.
This incentive program is available exclusively to the ultimate daily rental
fleet customer.



 
F.
A qualified fleet customer/user is defined as any company that purchases and
registers or leases five (5) or more new cars and/preceding model or calendar
year or preceding twelve (12) month period or that owns or leases fifteen (15)
or more cars and/or trucks.



 
G.
The qualified daily rental fleet user must always be the customer who purchases
the vehicle directly from the General Motors dealer and who meets the in-service
requirement.



 
H.
Canceled fleet orders must be credited and rebilled as retail stock.  You should
contact your regional office.



 
I.
The qualified daily rental fleet customer hereby agrees that the vehicles
supplied by GM under this agreement are subject to the export control laws and
regulations of the United Sates (U.S.) and shall comply with such laws and
regulations.



10.
GENERAL POLICY GUIDELINES:



 
A.
All General Motors general guidelines and definition of terms relative to
incentive programs that were supplied to your dealership apply to this
program.  Refer to GM dealer sales allowance and incentive manual.



 
B.
General Motors reserves the right to cancel, amend, revise or revoke any program
at any time based on its sole business judgment.  Final decisions in all matters
relative to interpretation of any rule or phase of this activity rest solely
with General Motors.



 
C.
General Motors reserves the right to audit dealer records and disqualify any
sales allowance in the event such sales do not meet the program guidelines.  All
moneys improperly paid will be charged back to the dealer.



 
D.
Dealers must retain records to substantiate their claim to an incentive or
allowance.  All applications which indicate assignment by the customer to the
dealer of a customer incentive must be supported by appropriate documentation
retained in the deal file.  If dealer records do not support the claim, the
dealer will be charged the amount of allowance or incentive paid.

 
5 of 5
Attachment 5
 
E.
Any disputes between the customer and the dealer arising from misunderstandings
or ambiguities regarding this program which cannot be resolved by referring to
appropriate customer incentive acknowledgment and/or assignment form (sample
copy displayed in GM dealer sales allowance and incentive manual), will result
in the dealer incurring a debit if the payment has already been credited.



ANY QUESTIONS REGARDING THIS PROGRAM SHOULD BE DIRECTED TO THE FLEET ACTION
CENTER AT 1-800-FLEET OP OR THE RETAIL SALES GROUP.


 
 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
[gmlogo2.jpg]


2010MY DTAG Risk Proposal
CONTRACTUAL VOLUME
             
         
REVISED
12/1/2009
Model
 
10MY Model Tag
10 MY Trim Level
Volume
2009CY Q4
Volume
2010CY
Trim Level (%)
Total
Volume
Incentive
Spot
Bonus
MY
 Bonus
Total Incentive
Total Ext
Incentive
       
See Note
See Note
       
See Note
See Note
 
Aveo
 
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
(Pricing Released)
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
   
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
                                     
 ***
 ***
 
***
 ***
       
 ***
 ***
                             
Cobalt
 
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
(Pricing Released)
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
   
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
                                     
 ***
 ***
 
***
 ***
       
 ***
 ***
                             
Malibu
 
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
(Pricing Released)
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
   
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
                                     
 ***
 ***
 
***
 ***
       
 ***
 ***
                             
HHR
 
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
(Pricing Released)
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
                                     
 ***
 ***
 
***
 ***
       
 ***
 ***
         
 ***
                 
Impala
 
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
(Pricing Released)
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
                                     
 ***
 ***
 
***
 ***
       
 ***
 ***
                             
Camaro
 
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
(Pricing Released)
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
   
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
                                     
 ***
 ***
 
***
 ***
       
 ***
 ***
                             
Equinox
 
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
(Pricing Released)
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
                                     
 ***
 ***
 
***
 ***
       
 ***
 ***
                                 
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
   
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
(Pricing Released)
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
       
 ***
 ***
 
***
 ***
       
 ***
 ***
                             
Suburban***
 
***
***
 ***
 ***
   
 ***
     
***
 ***
 ***
   
***
***
 ***
 ***
   
 ***
     
***
 ***
 ***
   
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
(Pricing Released)
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
***Suburban units can be ordered at your discretion - Production ends Jun '10
                 
 
                         
 ***
 ***
 
***
 ***
       
 ***
 ***
 
 
 
                           
Tahoe
 
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
(Pricing Released)
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
                                     
 ***
 ***
 
***
 ***
       
 ***
 ***
                                                           
Total/Average
 
 ***
 ***
 
***
 ***
       
 ***
 ***
                             
NOTES:
                           
***
                           
***
                           
***
                           
***
                           
***
                           
***
                                                         
SPOT BUY VOLUME
                 
          950
REVISED
9/3/2009
Model
 
10MY Model Tag
10 MY Trim Level
Volume 2009CY Q4
Volume 2010CY
Trim Level (%)
Total Volume
Incentive
 Spot Bonus
MY Bonus
Total Incentive
Total Ext Incentive
SPOT BUY
                     
See Note
 
***
 
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
(Pricing Released)
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
 ***
   
***
***
 ***
 ***
 
***
 ***
 
 ***
 ***
 ***
 ***
                                       
 ***
 ***
 
***
 ***
       
 ***
 ***
                                                           
Total/Average
 
 ***
 ***
   
 ***
       
 ***
 ***
                             
NOTES:
                           
***
                           
***
                                                                               
                                                                               
                                                                               
                                                         
DTG Acknowledged and Agreed
Date
      General Motors Approved    

 
 
Attachment 6
 
Attachment 8
 
[onstarlogo.jpg]


EQUIPMENT & SERVICE NOTIFICATION




Equipment & Service Notification




New vehicles that include OnStar, and are ordered using a daily rental
order-type, will be eligible for one year of OnStar commencing with the reported
new vehicles delivery date.  Unless otherwise stipulated in an agreement between
OnStar and the rental company, only OnStar Safe and Sound service levels will be
available while any vehicle is in daily rental service.  For daily rental
applications, an OnStar blue button press may be handled by a recorded message
or a live advisor.  Specific processes for managing services like remote door
unlocks, stolen vehicle assistance and assuring rental privacy are either
already in place with the rental company or will be established upon
request.  OnStar equipped vehicles may have stolen Vehicle Slowdown capability
that enables OnStar to slow down a stolen vehicle remotely to assist authorities
in its recovery.


Daily rental accounts agree to include the following or other approved language
in the rental contract to describe OnStar services that may be available”


"If my rental vehicle has active OnStar equipment, I authorize the provision of
OnStar services, acknowledge the OnStar system limitations, and agree to the
release of vehicle information as required by law.  Further details are
available at OnStar.com or by contacting OnStar."
 
 

[gmattachment10.jpg]
 